UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-5154



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.


KEITH MICHAEL LUCKERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00008)


Argued:   February 1, 2008               Decided:   February 29, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished opinion. Judge Gregory wrote the opinion,
in which Judge Motz and Judge King joined.


ARGUED: James Stephens Weidner, Jr., Charlotte, North Carolina,
for Appellant.   Amy Elizabeth Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.      ON BRIEF:
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
GREGORY, Circuit Judge:

       On January 24, 2006, the Appellant, Keith Michael Luckerson

(“Luckerson”), was indicted for possession of a firearm by a felon

in violation of 18 U.S.C. § 922(g)(1) (“Count One”) and possession

with intent to distribute marijuana in violation of 21 U.S.C. § 841

(“Count Two”).         Subsequently, Luckerson and the Government signed

a plea agreement in which Luckerson pled guilty to Count One in

exchange for the Government’s agreement to dismiss Count Two.                 The

plea       agreement   included   a   series   of   stipulations    related     to

Luckerson’s offense level along with a provision waiving (“waiver

provision”) Luckerson’s right to appeal his sentence.

       The waiver provision contained three exceptions that would

allow Luckerson to appeal his sentence. At Luckerson’s sentencing,

the district court applied a non-stipulated four-level enhancement

pursuant       to   United   States    Sentencing    Guideline     (U.S.S.G.)

§ 2K2.1(b)(5)(2005)1.          Luckerson appeals the district court’s

decision to apply the non-stipulated enhancement, and contends that

our review is proper because it falls within one of the plea

agreement’s three exceptions.            After a thorough review of the

record, we dismiss Luckerson’s appeal.



       1
      “If the defendant used or possessed any firearm or ammunition
in connection with another felony offense; or possessed or
transferred any firearm or ammunition with knowledge, intent, or
reason to believe that it would be used or possessed in connection
with another felony offense, increase by 4 levels...”


                                         2
                                         I.

      On July 5, 2005, as Luckerson was driving from Houston to New

York, a North Carolina police officer pulled him over for speeding.

After Luckerson consented to a search of his vehicle, the police

officer looked in the vehicle’s trunk and discovered seven unloaded

new pistols, several boxes of ammunition, and marijuana.                           As a

result, on January 24, 2006, Luckerson was indicted for possession

of a firearm by a felon in violation of 18 U.S.C. § 922(g)(1) and

possession with intent to distribute marijuana in violation of 21

U.S.C.     §   841(a).     Luckerson     eventually         entered    into    a   plea

agreement with the Government in which he pled guilty to the gun

possession charge, and the Government agreed to drop the marijuana

possession charge.

      Paragraph     7     of   the     plea     agreement      contained       several

stipulations relating to the calculation of Luckerson’s offense

level under the sentencing guidelines including:                    Luckerson’s base

offense level (20), his eligibility for a two-level enhancement

because of the multiple firearms involved in the crime2, and his

opportunity to obtain a three-level reduction based on acceptance

of responsibility and the timeliness with which Luckerson notified

the   Government     of    his    intent       to   plead    guilty    or     provided

information to the Government about his involvement in this crime.

(J.A.     10-11.)    Though      the   plea     agreement     did    not    contain   a


      2
        U.S.S.G. § 2K2.1(b)(1)(A)(2005).

                                           3
stipulation setting out Luckerson’s final offense level, based on

the stipulations in the plea agreement, Luckerson’s final offense

level would have been 19.

     The United States Probation Office submitted a Pre-Sentencing

Report (PSR) to the district court in which it recommended a

sentence consistent with the stipulations in paragraph 7; however,

the PSR also recommended an additional four-level enhancement

because Luckerson possessed the firearms in connection with another

felony   offense     -   i.e.,    drug      trafficking.           U.S.S.G.    §   2K2.1

(b)(5)(2005). With this four-level enhancement, the PSR calculated

Luckerson’s offense level to be 23, resulting in a sentencing

guideline range of 51-63 months.3

     On October 30, 2006, Luckerson’s sentencing hearing took

place.   During the hearing, Luckerson objected to the four-level

enhancement, contending that simply because both the firearms and

marijuana   were   located       in   the       trunk   of   his    vehicle     did   not

necessarily indicate a connection between the two items; in fact,

Luckerson claimed that their close proximity was merely fortuitous.

While conceding that the issue was “close” (J.A. 54), the district

court    overruled       Luckerson’s        objection        to      the      four-level

enhancement, and sentenced him to 51 months imprisonment, a two-

year term of supervised release, and a $100.00 special monetary



     3
      Without the four-level enhancement, Luckerson’s sentencing
guideline range would have been 33-41 months.

                                            4
assessment fee.        Luckerson appeals the reasonableness of the

district court’s decision to apply the four-level enhancement.

Prior to reviewing the substance of Luckerson’s contentions, we

must determine whether the plea agreement precludes Luckerson’s

appeal.



                                        II.

        We review whether Luckerson has waived his right to appeal de

novo.    See, e.g., United States v. Brown, 232 F.3d 399, 402-03 (4th

Cir. 2000). The parties disagree over whether the plea agreement’s

waiver provision bars Luckerson from appealing his sentence.                      The

interpretation    of     a    plea   agreement    is   guided   by   the    law    of

contracts.     United States v. Chase, 466 F.3d 310, 314 (4th Cir.

2006).     The waiver provision states, in part:

        . . .[Luckerson] waives all such rights to contest the
        conviction and/or sentence except for. . . . (3)the
        sentence, but only to the extent defendant contests the
        sentence on the basis that one or more findings on
        guideline issues were inconsistent with the explicit
        stipulations contained in any paragraph in the plea
        agreement filed herein, or on the basis of an
        unanticipated issue that arises during the sentencing
        hearing and which the District Judge finds and certifies
        to be of such an unusual nature as to require review by
        the Fourth Circuit of Appeals.

(J.A.     13)(emphasis       added).     During    the   sentencing        hearing,

Luckerson’s attorney asked the district court to certify the issue

of whether the four-level enhancement was appropriate to us.                      The

district court refused, holding that the issue was not unusual


                                         5
since the parties clearly anticipated it, and in fact filed briefs

on the issue. Thus, the viability of Luckerson’s appeal depends on

whether the district court’s decision to apply the non-stipulated

four-level   enhancement       is     “inconsistent    with     the   explicit

stipulations” in paragraph 7 of the plea agreement.

      There is no doubt that the four-level enhancement applied by

the   district   court   was    not    stipulated     to   by   the   parties.

Nevertheless, no provision in the plea agreement precluded the

district court from adopting additional applicable non-stipulated

sentencing enhancements. Most importantly, however, the four-level

enhancement for using a firearm in connection with another felony

was clearly not inconsistent with the explicit stipulations in the

plea agreement.    To the contrary, the four-level enhancement was

perfectly consistent with all of the stipulations in paragraph 7

including the enhancement Luckerson received for possession of

multiple firearms.



                                      III.

      Because we find that the plea agreement precludes Luckerson’s

appeal of the district court’s sentence, we dismiss his appeal.



                                                                      DISMISSED




                                        6